Title: Hendrik Bicker to John Adams: A Translation, 11 November 1780
From: Bicker, Hendrik
To: Adams, John


      
       Sir
       Amsterdam, 11 November 1780
      
      The brokers Ten Kate, had free entry at my house when I was in business. I think them capable, but I found them so liable to influence through their own interests that I never could close with them. As to Mr. van Vlooten, I think his residence is at Utrecht, and that he has fair opportunities of placing the money of citizens of that Province, who are not, however, capitalists enough to set in motion the negotiation in question.
      I have the honor to be, with much esteem, sir, your very humble and obedient servant,
      
       H: Bicker
      
     